Citation Nr: 1435889	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-47 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to residuals of a TBI.  

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary residuals of a TBI.  

4.  Entitlement to service connection for a disorder to the left upper extremity, to include as secondary to residuals of a TBI.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

These matters are on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

In June 2014, the Veteran and his mother testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Residuals of a TBI are not currently shown.  

2. Disorders to the cervical and thoracic spine, and a disorder to the left upper extremity, were not shown in active duty service or for years thereafter, and are not related to active duty service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Residuals of a TBI were not incurred in or aggravated by service, and are not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A thoracic spine disorder was not incurred in or aggravated by service, and is not related to active duty service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  A cervical spine disorder was not incurred in or aggravated by service, and is not related to active duty service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  A disorder to the left upper extremity was not incurred in or aggravated by service, and is not related to active duty service or to a service-connected disability.38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination with respect to the issues on appeal was also obtained in November 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned hearing officer in June 2014.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about on set and nature of his disabilities, and how he believes that they are related to his active duty service.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In this case, the Veteran is claiming entitlement to service connection for residuals of a traumatic brain injury (TBI), which he contends occurred during an altercation during active duty.  The Veteran has submitted a buddy statement in support of the claimed altercation and injury in service.  He is also seeking entitlement to service connection for disorders to the cervical and thoracic spine, as well as for nerve degeneration in the left upper extremity, all of which he asserts are residuals of the TBI.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, under 38 C.F.R. § 3.303(b), service connection for these chronic diseases may be established through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for any of the disorders on appeal.  First, the Veteran submitted a statement in December 2010, where he described being involved in an altercation with another Marine in July 1983, resulting in him being thrown to the floor and knocked unconscious.  The service treatment records do not indicate any sort of altercation, but do indicate two occasions where he hit his head.  In the first, in May 1983, he fell out of his rack, and received 5 mm laceration to his head.  In the second, in June 1983, he tripped and fell, causing him to strike his head against a cement floor in the right temporal area.  While the Veteran stated that he did not remember how he hurt himself on this occasion, the treatment records also reflect that he was heavily intoxicated at the time.  

However, the service treatment records do not indicate that the Veteran exhibited any residuals from this incident for the remainder of his active duty, as he did not complain of symptoms indicative of a prior TBI in the over the next two years of active duty service.  There was also no indication of symptoms related to the cervical or thoracic spine, or to the left upper extremity.  Notably, the Veteran's separation physical examination in July 1985 failed to document any complaints of or observed residuals of a TBI, and there were also no symptoms related to the cervical or thoracic spine or to the left upper extremity.  

Significantly, the post-service evidence does not reflect that the Veteran is currently experiencing any residuals related to a TBI.  During the course of this appeal, he underwent a VA examination in November 2008 that specifically addressed this issue.  On that occasion, the examiner noted that a physical examination of the Veteran's injury in May 1983 did not reflect any loss of consciousness, nor were there any indications of limited range of motion in the extremities or irregular pupil response, and he overall appeared fully oriented.  Following his second injury in June 1983, the Veteran was again observed to be fully oriented.  Upon examination the next day, the Veteran did not indicate symptoms such as bleeding from the ears, headaches, visual disturbances, tinnitus or nausea.  His diagnosis was limited to a right temporal contusion.  

At the time of the VA examination, the Veteran denied any history of headaches and vertigo and, while there has been some indications of sleeplessness and balance difficulties, these had become manifest only very recently.  Based on a review of the medical evidence, and an examination of the Veteran, the VA examiner concluded that there were no symptoms of a TBI when the injuries happened in 1983, and there were no indications of ongoing symptoms.  

As a consequence, the Board must conclude that the Veteran does not currently have any residuals of a TBI at this time.  Indeed there is no true indication that he ever experienced a genuine TBI when in service.  Therefore, despite the Veteran's recollections summarized above, symptoms alone "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Regarding the Veteran's cervical and thoracic spine disorders, and his left upper extremity disorder, the Board may first conclude that, since service connection is not warranted for residuals of TBI, service connection for any of the other disorders on appeal is not warranted as secondary to a TBI.  38 C.F.R. § 3.310 (2013).  

Moreover, there is no indication that any of these disorders is otherwise related to service.  Specifically, the earliest post-service indication of any of these disorders is from a July 2002 treatment note, which stated that the Veteran had been experiencing upper back and thoracic pain for approximately 15 years.  Assuming that this is true, then the earliest that any of his claimed disorders first became manifest was in 1987, and four years after he left active duty.  As such, there is no clinical evidence that there have been symptoms since active duty.  

The Board has considered the Veteran's statements that he has experienced spine and left upper extremity symptoms since service.  Although he may not generally make medical conclusions, he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible, as such assertions are contradicted by multiple statements in the record.  For example, he has stated to treating physicians on numerous occasions that his symptoms to the spine and left upper extremity began in approximately 1987 or 1988.  He has also attributed these disorders to non-service events, such as a fall in the shower in 2004, a fall from a ladder in 1987, and a post-service motor vehicle accident.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Although continuity has not been established, service connection may be granted when the evidence otherwise establishes a medical nexus between active duty service and current complaints.  However, that the weight of the competent evidence does indicate that such a nexus exists.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in November 2008.  On that occasion, the examiner noted that the Veteran's cervical and spine disorders, as well as the neurological pathology in the left upper extremity, were considerable.  However, he was unable to determine whether these disorders were related to service without resorting to speculation.  

The Board recognizes that such an opinion weighs neither in favor nor against the Veteran's claim.  Nevertheless, the Board finds that the examination was adequate for evaluation purposes.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). Specifically, the medical evidence already establishes that none of the claimed disorders were clinically observed in service.  Moreover, while the Veteran has claimed to have experienced symptoms in service, the Board has found such statements to be not credible.  Significantly, there is no other medical evidence of record that attributes these disorders to active duty service.  While it is true that a private physician in November 2008 noted a history of an in-service injury, this was based on the Veteran's recollections which, as mentioned above, the Board finds to not be credible.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).

The Board has also considered the statements made by the Veteran regarding the claims on appeal, and how they relate to active duty service.  However, the Veteran is not competent to provide testimony regarding the existence or etiology of TBI residuals, spine disorders or neurological disorders to the extremities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed existence or etiology of the disorders on appeal are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for residuals of a TBI is denied.

Service connection for a thoracic spine disorder, to include as secondary to residuals of a TBI, is denied.  

Service connection for a cervical spine disorder, to include as secondary residuals of a TBI, is denied.  

Service connection for a disorder to the left upper extremity, to include as secondary to residuals of a TBI, is denied.  




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


